DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "restores the function of the damaged clearance system" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as “restores a function of the damaged clearance system” and suggests amending.
Claims 2-6 are rejected based on their direct/indirect dependency on claim 1. 
Claim 7 recites the limitation "the user information" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 currently depends from claim 1, in which ‘user information’ was not disclosed. Examiner will interpret claim 7 as dependent from claim 5 and suggests amending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2012/0128322 Color Steven Co., Ltd., hereinafter “Color”, in view of WO 2010/039886 Stowell et al., hereinafter “Stowell”. 
Regarding claim 1, Color discloses a light emission control device (Figure 3, element 100), for preventing stroke or dementia (Para 1; although this does not specifically mention inhibiting amyloid beta, para 3 discloses a similar device to the one claimed, in which light would increase blood flow while applied to the neck portion of the skin) the light emission control device comprising: a light irradiator (Figure 3, element 10 and Para 21) in which a light filter (Figure 3, element 13 and Para 21) and a light source (Figure 3, element 12 and Para 21) configured to emit visible light (Para 34) in a visible light wavelength band (Para 34) are embedded and which emits the visible light emitted from the light source through one surface of the light irradiator (Para 34 and Figure 3; the light is emitted from LED 12 towards the opening/surface 11a); and an attacher (Figure 3, element 14), wherein, in a state in which the light irradiator is directly attached or adjacent to a skin area (Para 41) of a specific area in a neck and a nape of the neck (Para 41 discloses that the device is attached to the neck area where the aorta flows, meaning the aorta branches that flow to the neck, i.e. in the nape of the 
Color does not explicitly disclose inhibiting an accumulation of amyloid beta plaque and the visible light inhibits an accumulation of amyloid beta plaque by stimulating nerve endings distributed in an epidermis layer or a dermis layer under a skin surface of a corresponding area for a certain period of time, induces nitrergic nerve terminals connected to the stimulated nerve endings through a nervous system to secrete a material. 
However, Stowell discloses a device for visible light stimulation to treat dementia (Abstract) and teaches inhibiting an accumulation of amyloid beta plaque (Para 84; the light dependent nitric oxide production subsequent down regulation of gamma secretase activity. The decreased gamma secretase activity would in turn decrease the production of harmful beta amyloid peptides) and the visible light (Para 95) inhibits an accumulation of amyloid beta plaque (Para 102; endothelial targeting) by stimulating nerve endings distributed in an epidermis layer or a dermis layer under a skin surface of a corresponding area for a certain period of time (Para 165), induces nitrergic nerve terminals connected to the stimulated nerve endings through a nervous system to secrete a material (Para 154 and 165).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included that the device inhibits the accumulation of amyloid beta plaque by the secreted nitric oxide, as taught by Stowell, in the invention of Color, in order to avoid the toxicity to neurons (Para 84) and potentially control/treat various conditions (abstract).
Regarding claim 2, Color discloses a state in which the light irradiator is directly attached or adjacent to a skin surface (Para 41) positioned in one area of each of left and right vertebral arteries in the nape of the neck of the animal or human body or a skin surface positioned in one area of each of left and right carotid arteries in the neck (Para 41 discloses that the electrode is attached to the neck at the area where the aorta flows, meaning the reference is referring to the branches of the aorta, i.e. the carotid and vertebral arteries, that are flowing in the neck) by the attacher (Para 8), the light irradiates for a set time using the visible light (Para 27) emitted from the light irradiator (Figure 3, element 10), inducing nervous system to secrete the material (Para 8, material being nitric oxide), relaxing the brain blood vessels and the lymphatic vessels in contact with the nitrergic nerve terminals using the secreted material (Para 3 and 41; the production of nitric oxide increases blood flow, thereby increasing lymphatic vessel circulation and relaxing both vessels), repeatedly inducing the increases in brain blood circulation and lymph circulation (Para 3 and 41), increasing the supply of the oxygen and the nutrients (Para 1) to the damaged cells that serve as the clearance system of the brain (Para 41; the system is applying light to cells that are involved in the prevention/treatment of stroke and dementia, these cells could be inflamed, i.e. considered damaged), and gradually restoring the function of the damaged clearance system of the brain (Para 41; the light irradiation increases blood flow to the ‘damaged’ brain cells, decreases inflammation and thereby improves memory).
Color does not explicitly disclose the accumulation of the amyloid beta plaque is inhibited by stimulating nerve endings, which are distributed in a dermis layer or an epidermis layer under the skin surface positioned in the vertebral artery or the carotid artery, inducing nitrergic nerve terminals around the brain blood vessels connected to the stimulated nerve endings through peripheral nerves to secrete the material through neuronal nitric oxide synthase (nNOS).
However, Stowell teaches the accumulation of the amyloid beta plaque is inhibited (Para 84; the light dependent nitric oxide production subsequent down regulation of gamma secretase activity. The decreased gamma secretase activity would in turn decrease the production of harmful beta amyloid peptides) by stimulating nerve endings (Para 165), which are distributed in a dermis layer or an epidermis layer under the skin surface positioned in the vertebral artery or the carotid artery (Para 165 discloses that the stimulation is occurring on nerve cells; Color discloses the electrodes being placed around the vertebral or carotid arteries, it is inherent that the nerve endings are distributed in a dermis layer), inducing nitrergic nerve terminals around the brain blood vessels (Para 50, 154, and 165)connected to the stimulated nerve endings through peripheral nerves to secrete the material (Para 154 and 165) through neuronal nitric oxide synthase (nNOS) (Para 111).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included that the device inhibits the accumulation of amyloid beta plaque by the secreted nitric oxide, as taught by Stowell, in the invention of Color, in order to avoid the toxicity to neurons (Para 84) and potentially control/treat various conditions (abstract).
Regarding claim 3, Color discloses the cells (Para 41 talks about cells that are responsible for prevention of stroke and dementia... Stowell later shows that nerve cells are the ones involved) are stimulated for 10 minutes to 30 minutes once a day (Para 41) using the visible light emitted from the light irradiator (Para 41).
Color does not explicitly disclose the nerve endings, which are distributed in the dermis layer or the epidermis layer under the skin surface positioned in the vertebral artery or the carotid artery. 
However, Stowell teaches the nerve endings, which are distributed in the dermis layer or the epidermis layer under the skin surface positioned in the vertebral artery or the carotid artery (Para 165 discloses that the stimulation is occurring on nerve cells; Color discloses the electrodes being placed around the vertebral or carotid arteries, it is inherent that the nerve endings are distributed in a dermis layer).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specifically mentioned the nerve endings in Color, as shown in Stowell, in order to define the production of nitric oxide which helps with inhibiting the accumulation of amyloid beta plaque (Para 154).
Regarding claim 4, Color discloses light irradiation (Para 41) of the light irradiator (Figure 3, element 10) is controlled such that the light irradiator emits light having a peak wavelength ranging from 590 nm to 620 nm (Para 41 discloses wavelength between 400 and 800 nm; 600 nm is within this range) 
Color does not disclose an intensity ranging from 1 mW/cm2 to 5 mW/cm2.
However, Stowell teaches an intensity ranging from 1 mW/cm2 to 5 mW/cm2 (Para 165, 4 mW/cm2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the value of the intensity as taught by Stowell, in the invention of Color, in order to show the effect of the intensity value on the nerve stimulation (Para 165).
Regarding claim 5, Color discloses user information (Para 23; information regarding the light irradiation mode) is provided to a user through an embedded display (Para 23), and a light irradiation start button and a light irradiation end button are displayed (Para 23; the user can use icons to start signal and end it) on the embedded display to allow the user to control light irradiation of the light irradiator (Para 23).
Regarding claim 6, Color discloses the light irradiator (Figure 3, element 10) is allowed to emit light for the set time (Para 49) for light irradiation at a time interval set by a preset program (Para 23 and 49), and after the set time for light irradiation has elapsed (Para 49), a light irradiation end signal is automatically output (Para 49; stop signal is emitted) to allow the light irradiator to stop the emission of the light (Para 49).
Regarding claim 7, Color discloses the user information (Para 23) is selected from a light irradiation method, a light irradiation use history, remaining battery capacity, and a remaining light irradiation time (Para 23; the user information can be the mode of treatment, i.e. method).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792